Exhibit 99.3 MISCOR GROUP, LTD. Ideal Consolidated, Inc. UNAUDITED PRO FORMA CONDENSED COMBINING FINANCIAL INFORMATION The following unaudited pro forma condensed combining financial information has been prepared to give effect to the acquisition of Ideal Consolidated, Inc. (“Ideal”) on October 19, 2007. The pro forma condensed combining balance sheet has been prepared based on the historical balance sheets of MISCOR Group, Ltd. (the “Company”) and Ideal as of September 30, 2007 as if that acquisition was effective September 30, 2007. The pro forma statement of operations has been prepared based on the historical statements of operations of the Company and Ideal for the year ended December 31, 2006 and the nine months ended September 30, 2007 as if the acquisition were effective as of January 1, 2006. The assets acquired and liabilities assumed in connection with the Ideal acquisition are reflected at estimated fair values as determined by our management based on information currently available and on current assumptions as to future operations. We have allocated the purchase price based on preliminary estimates of the fair values of the acquired property and equipment, and identified intangible assets, and their estimated remaining useful lives. Accordingly, the allocation of the purchase price and the assigned estimated useful lives are subject to revision, based on the final determination of appraised and other fair values, and related tax effects. The unaudited pro forma financial data are presented for informational purposes. You should not rely on the pro forma amounts as being indicative of the financial position or the results of operations of the consolidated companies that would have actually occurred had the transaction been effective during the periods presented or of the future financial position or future results of operations of the consolidated companies. You should read this information in conjunction with the accompanying notes thereto and with the historical consolidated financial statements and accompanying notes of the Company and Ideal included elsewhere in this document. The unaudited pro forma information gives effect only to adjustments set forth in the accompanying notes thereto and does not reflect any anticipated future cost savings or other benefits as a result of the acquisition. 1 MISCOR GROUP, LTD. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINING BALANCE SHEETS September 30, 2007 (Amounts in thousands, except share and per share data) ASSETS HISTORICAL MISCOR IDEAL GROUP, LTD. CONSOLIDATED ADJUSTMENTS PRO FORMA CURRENT ASSETS Cash $283 $667 $(720 )(1) $230 Accounts receivable, net 12,753 1,418 - 14,171 Inventories, net 9,456 21 - 9,477 Prepaid expenses and other current assets 1,314 364 - 1,678 Total current assets 23,806 2,470 (720 ) 25,556 PROPERTY AND EQUIPMENT, net 5,998 137 203 (2) 6,338 GOODWILL - - 472 (3) 472 OTHER ASSETS, NET 249 12 - 261 Total Assets $30,053 $2,619 $(45 ) $32,627 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Revolving credit line, net $750 $- $952 (4) $1,702 Current portion of long-term debt 2,952 12 - 2,964 Notes payable to stockholders - 690 (690 )(5) - Accounts payable 5,743 615 - 6,358 Accrued expenses and other current liabilities 2,706 509 477 (6) 3,692 Total current liabilities 12,151 1,826 739 14,716 LONG TERM LIABILITIES Long-term debt 15 9 - 24 Long-term debt, Stockholder 3,000 - - 3,000 Deferred income taxes - Total long-term liabilities 3,015 9 - 3,024 Total liabilities 15,166 1,835 739 17,740 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY 14,887 784 (784 )(7) 14,887 Total Liabilities and Stockholders' Equity $30,053 $2,619 $(45 ) $32,627 2 MISCOR GROUP, LTD. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINING STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2006 (Amounts in thousands, except share and per share data) HISTORICAL MISCOR IDEAL GROUP, LTD. CONSOLIDATED ADJUSTMENTS PRO FORMA REVENUES Product sales $18,083 $- $- $18,083 Service revenue 42,671 8,221 - 50,892 REVENUES 60,754 8,221 - 68,975 COST OF REVENUES Product sales 13,891 - - 13,891 Service revenue 34,984 6,790 - 41,774 COST OF REVENUES 48,875 6,790 - 55,665 Gross Profit 11,879 1,431 - 13,310 Selling, general and administrative expenses 10,632 769 - 11,401 Operating income 1,247 662 - 1,909 Loss on warrant liability 508 - - 508 Interest expense 3,404 48 42 (8) 3,494 Other income (4) (7) - (11) Net income (loss) before taxes (2,661) 621 (42 ) (2,082) Income taxes - NET INCOME (LOSS) $(2,661) $621 $(42 ) $(2,082) Basic and diluted earnings (loss) per common share $(0.02) $704.08 $(0.02) Weighted average number of common shares 109,264,264 882 109,264,264 3 MISCOR GROUP, LTD. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINING STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Amounts in thousands, except share and per share data) HISTORICAL IDEAL MISCOR GROUP, LTD. CONSOLIDATED ADJUSTMENTS PRO FORMA REVENUES Product sales $17,115 $- $- $17,115 Service revenue 33,465 6,811 - 40,276 REVENUES 50,580 6,811 - 57,391 COST OF REVENUES Product sales 12,476 - - 12,476 Service revenue 29,363 6,180 - 35,543 COST OF REVENUES 41,839 6,180 - 48,019 Gross Profit 8,741 631 - 9,372 Selling, general and administrative expenses 7,781 351 - 8,132 Operating income 960 280 - 1,240 Loss on debt extinguishment 2,300 - - 2,300 Interest expense 972 18 29 (8) 1,019 Net income (loss) before taxes (2,312) 262 (29) (2,079) Income taxes - NET INCOME (LOSS) $(2,312) $262 (29) $(2,079) Basic and diluted earnings (loss) per common share $(0.01) $297.05 $(0.01) Weighted average number of common shares 182,083,663 882 182,083,663 4 NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINING FINANCIAL INFORMATION (Amounts in thousands) 1. To reflect the payment of notes payable to stockholders of $690 and related accrued interest of $30 not assumed by MISCOR Group, Ltd. (“MISCOR”) at the closing date. 2. To increase the historical cost of property and equipment of Ideal Consolidated, Inc. (“Ideal”) acquired by MISCOR to estimated fair value. 3. To record the goodwill acquired in connection with the acquisition of 100% of the outstanding common stock of Ideal. 4. To record the borrowings by MISCOR to finance the acquisition of Ideal of $952. 5. To eliminate notes payable to stockholders not assumed by MISCOR at the closing date of $690. 6. To record the future distribution of historical profits to Ideal stockholders at the closing date of the acquisition as a pro forma liability of $507 less the elimination of accrued interest on notes payable to stockholders not assumed by MISCOR at the closing date of $30. 7. To record the elimination of stockholders’ equity of Ideal at the closing date of $784. 8. To eliminate the historical interest expense recorded by Ideal and record additional expense related to the debt incurred by MISCOR in connection with the acquisition. Interest expense for the debt incurred by MISCOR has been calculated at prime plus 0.5% (blended average rate for prime rate of 9% used for the year ended December 31, 2006 and 8.75% used for the nine months ended September 30, 2007) on borrowings of $952, resulting in additional pro forma interest expense of $86 for the year ended December 31, 2006 and $62 for the nine months ended September 30, 2007. 5
